ORDER
This matter have been duly presented pursuant to Rule 1:20—10(b), following a granting of a motion for discipline by consent in DRB 17-088 of GREGG D. TRAUTMANN of DENVILLE, who was admitted to the bar of this State in 1993;
And the District XA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.5(b)(failure to provide the basis or rate of fee in writing to the client), RPC 1.7(a)(concurrent conflict of interest), RPC 1.7(b)(prohibiting a lawyer form representing a client if the representation involves a conflict of interest), RPC 1.8(a)(entering into a prohibited business transaction with a client), RPC 1.8(c)(a lawyer shall not solicit any substantial gift from a client, including a testamentary gift, or prepare on behalf of a client an instrument giving the lawyer or a person related to the lawyer any substantial gift unless the lawyer or other recipient of the gift is related to the client), RPC 8.4(a)(knowingly violating or attempting to violate the RPCs), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 1.5(b), RPC 1.7(a), RPC 1.7(b), RPC 1.8(a), RPC 1.8(c), RPC 8.4(a), and RPC 8.4(e), and that said conduct warrants a six-month suspension from practice or such lesser discipline as the Board shall deem warranted;
And the Disciplinary Review Board having determined to dismiss the stipulated violations of RPC 1.7(b) and RPC 1.8(c);
And the Disciplinary Review Board having further determined that a six-month suspension from practice is the appropriate discipline for respondent’s unethical conduct and having granted *46the motion for discipline by consent in District Docket No. XA-2016-0012E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that GREGG D. TRAUTMANN of DEN-VILLE is hereby suspended from the practice of law for a period of six months, effective August 14, 2017, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.